DETAILED ACTION

This Office action is in response to the remarks and amendments dated 6/1/2021.  Claims 28 and 29 are pending.  Claims 28 and 29 are rejected.

The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 28 is rejected under 35 U.S.C. 103(a) as being unpatentable over US Patent 6,192,538 to Fogel in view of US Patent 5,633,286 to Chen, and US Patent 5,362,834 to Schapel et al (“Schapel”).
Claim 28.  A foam mattress (Fogel, Fig. 1a) assembly, comprising:
a mattress pad (Fogel, Fig. 3a, mattress pad is considered to be #32, #34 on the upper portion of the figure, and an insert that fills depression #4 as seen in Fig 3b; the insert is seen in Figs. 4a-4f) positioned atop a mattress (Fogel, Fig. 3a, mattress is considered to be #’s 30 on the lower portion of the figure) and a foundation (Fogel discusses the use of a foundation in column 6, lines 1-2, and a foundation can be seen in Fig. 9), the mattress pad being removably attached to the mattress (removable mattress pads are well known in the art of mattresses, and 
at least one foam (Fogel discusses the use of foam at least in column 3, lines 50-52) support layer comprising a first zone having a convoluted foam surface (Fogel, Fig. 3a, #34 surface is seen to be convoluted; additionally Fogel discusses the use of convoluted foam in column 3, lines 56-58), a second zone including a recess (Fogel, Fig. 3b, recess is at #4, also seen in Fig. 3a, unlabeled), and at least one additional zone having a convoluted and/or a smooth foam surface (Fogel, Fig. 3a, #32 surface is seen to be convoluted however Fogel discusses both the use of convoluted foam or a flat surface in column 3, lines 56-58), and wherein top surfaces of the smooth surfaces and the convoluted surfaces are substantially flush relative to one another (Fogel, top surfaces are flat and flush as seen in Fig. 3c or 1a);
a gel section filling the recess in the at least one foam support layer, (Fogel teaches that the insert can be made of gel in column 4, lines 26-27), wherein the gel section is integrally formed within the recess and self-adhered to the at least one foam support layer (Applicant’s language of being integrally formed is understood from the disclosure as referring to gel being “poured into a channel or cavity within a support layer and cured in place”; Fogel does not teach specifics of how gel is formed; however Chen teaches the use of gelatinous elastomer compositions that are physically interlocked with an open cell sponge, thereby displacing the air space within the sponge and which reads on Applicant’s “integrally formed”; this is discussed in Chen’s abstract and seen in Fig. 2d;  additionally, Chen teaches in column 9, lines 50-53 that gel “can be cast directly onto a section of open cell foam to form a composite article”; therefore it would have been obvious to one of ordinary skill at the time the invention was made to provide the mattress of Fogel, specifically the insert portion or depression of the mattress of Fogel, with the claimed “integrally formed” foam and gel, since Chen discloses in column 10, line 59 that his , wherein the gel section comprises a dimensionally stable gel (regarding a “dimensionally stable gel,” the gels of Chen or of Schapel, discussed below, are considered to be dimensionally stable at least when they are in a solid gel state which occurs in the process of forming a gel wherein liquid gel components are cooled until a “solid gel” state is achieved; see at least Chen, column 9, lines 40-52; Examiner additionally notes that PTAB has determined on page 6 of the appeal decision dated 10/26/18 that a hardened gel that occupies air pockets of a porous foam body is confined by the dimensions therein, and is considered to be a dimensionally stable gel) and a plastic film over the dimensionally stable gel (Fogel does not teach specifics of how gel is formed, however, Chen teaches the use of a film in column 1, lines 55-60, which teaches polyester film, and reads on Applicant’s “plastic film”, and Chen additionally teaches, in column 9, lines 56-57, the use of film as a protective covering for a gel composite article; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide a plastic film over the gel elastomer article of Chen for the purpose of protecting the gel from damage and premature wear) Schapel, column 1, lines 9-13 and 55-65 teaches specific gels including “gel compounds for use in pressure distributing elements, for example in cushions for wheelchairs, are base above all on polyvinyl chloride, polyorganosiloxanes, and polyurethanes;” this disclosure reads on Applicant’s clam of PVC gel, as well as polyorganosiloxane gel, regarding polyol gel and polyisocyanate gel, polyurethane gel is formed from a reaction of polyols and polyisocyanates; Applicant argues that the claim of a polyol gel or a polyisocyanate In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980); therefore prior art knowledge exists of Applicant’s claimed the gel types; the gel types disclosed by Schapel read on Applicant’s recitation of “a polyol gel” or “a polyisocyanate gel”; see at least Schapel column 1, lines 55-65, it would have been obvious for one of ordinary skill in the art at the time the invention was made to have selected the claimed gel since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice and in order to provide further customization capability for the apparatus of Fogel; additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select a polyol gel, or a polyisocyanate gel, or any of the other well-known gel types recited, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice; In re Leshin, 125 USPQ 416); and
a cover (Fogel teaches the use of a cover in Fig. 3c at #36) encapsulating the at least one foam support layer and the gel section.
Claim 29 is rejected under 35 U.S.C. 103(a) as being unpatentable over US Patent 6,192,538 to Fogel in view of US Patent 5,633,286 to Chen, US Patent 5,362,834 to Schapel et al (“Schapel”), and US Patent Application Publication 2005/0097676 to Rensink,.
Claim 29.  A two-sided mattress assembly, the two-sided mattress assembly comprising:
at least one foam support layer (Fogel, see at least Fig. 3a, #34) above a mattress core (Fogel, see at least Fig. 3a, #30, or alternatively, Fig. 3c #120) abutting a first sleeping surface on a first side of the mattress assembly, the at least one foam support layer above the mattress core comprising a first zone having a convoluted foam surface (Fogel, Fig. 3a, #34 surface is seen to be convoluted; additionally Fogel discusses the use of convoluted foam in column 3, lines 56-58), a second zone including a aperture (Fogel, Fig. 3b, aperture is at #4, also seen in Fig. 3a, unlabeled), and at least one additional zone having a convoluted and/or a smooth foam surface (Fogel, Fig. 3a, #32 surface is seen to be convoluted however Fogel discusses both the use of convoluted foam or a flat surface in column 3, lines 56-58), and wherein top surfaces of the smooth surfaces and the convoluted surfaces are substantially flush relative to one another (Fogel, top surfaces are flat and flush as seen in Fig. 3c or 1a);
a gel section (Fogel teaches that the insert can be made of gel in column 4, lines 26-27) in the aperture of the at least one foam support layer above the mattress core, the gel section is integrally formed within the aperture and self-adhered to the at least one foam support layer (Applicant’s language of being integrally formed is understood from the disclosure as referring to gel being “poured into a channel or cavity within a support layer and cured in place”; Fogel does not teach specifics of how gel is formed; however Chen teaches the use of gelatinous elastomer compositions that are physically interlocked with an open cell sponge, thereby displacing the air space within the sponge and which reads on Applicant’s “integrally formed”; this is discussed in Chen’s abstract and seen in Fig. 2d;  additionally, Chen teaches in column 9, lines 50-53 that gel “can be cast directly onto a section of open cell foam to form a composite article”; therefore it would have been obvious to one of ordinary skill at the time the invention was made to provide the mattress of Fogel, specifically the insert portion or depression of the mattress of Fogel, with the claimed “integrally formed” foam and gel, since Chen discloses in column 10, line 59 that his and a plastic film over the dimensionally stable gel (Fogel does not teach specifics of how gel is formed, however, Chen teaches the use of a film in column 1, lines 55-60, which teaches polyester film, and reads on Applicant’s “plastic film”, and Chen additionally teaches, in column 9, lines 56-57, the use of film as a protective covering for a gel composite article; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide a plastic film over the gel elastomer article of Chen for the purpose of protecting the gel from damage and premature wear) Schapel, column 1, lines 9-13 and 55-65 teaches specific gels including “gel compounds for use in pressure distributing elements, for example in cushions for wheelchairs, are base above all on polyvinyl chloride, polyorganosiloxanes, and polyurethanes;” this disclosure reads on Applicant’s clam of PVC gel, as well as polyorganosiloxane gel, regarding polyol gel and polyisocyanate gel, polyurethane gel is formed from a reaction of polyols and polyisocyanates; Applicant argues that the claim of a polyol gel or a polyisocyanate gel specifically requires the these reactants in their uncombined form; Schapel discusses various proportions of these reactants for different formulations of gel; one of ordinary skill would recognize that a gel could be created that is 100% polyol and 0% isocyanate, or 0% polyol and 100% isocyanate, or any combination in between, such as 50% polyol and 50% isocyanate; it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the optimum proportions of reactants, including 100% of one reactant and none of another, since it has been held that discovering an optimum In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980); therefore prior art knowledge exists of Applicant’s claimed the gel types; regarding their use disclosed by Schapel reads on Applicant’s recitation of “a polyol gel” or “a polyisocyanate gel”; see at least Schapel column 1, lines 55-65, it would have been obvious for one of ordinary skill in the art at the time the invention was made to have selected the claimed gel since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice and in order to provide further customization capability for the apparatus of Fogel; additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select a polyol gel, or a polyisocyanate gel, or any of the other well-known gel types recited, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice; In re Leshin, 125 USPQ 416); and
at least one foam support layer below the mattress core abutting a second sleeping surface on a second side of the mattress assembly (regarding Applicant’s language directed toward a foam support layer below the mattress core, Fogel implies that a mattress can be double sided in Fig. 3c, but does not specifically teach a double sided mattress, Rensink teaches that reversible mattresses are known in the prior art, as seen in Fig. 1; it would have been obvious for one of ordinary skill in the art at the time the invention was made to provide the mattress of Fogel with an additional layer beneath the mattress with an additional aperture and additional gel insert in order to allow a user to flip a mattress and use either side of the mattress in order to lengthen the life span of the mattress, or to provide a mattress that has different properties on each side in order to optimize a user’s comfort), the at least one foam support layer below the mattress core a first zone having a convoluted foam surface (Fogel, Fig. 3a, #34 surface is seen to be convoluted; additionally Fogel discusses the use of convoluted foam in column 3, lines 56-58), a second zone including a aperture (Fogel, Fig. 3b, aperture is at #4, Chen teaches the use of gelatinous elastomer compositions that are physically interlocked with an open cell sponge, thereby displacing the air space within the sponge; this is discussed in Chen’s abstract and seen in Fig. 2d; it would have been obvious to one of ordinary skill at the time the invention was made to provide the mattress of Fogel, specifically the insert portion of the mattress of Fogel, with the claimed mixture of foam and gel, since Chen discloses in column 10, line 59 that his “gelatinous elastomer compositions of the present invention are useful in … [a] mattress,” and since doing so would have been simply the use of a known technique with a known device to yield predictable and obvious results; regarding a “dimensionally stable gel,” the gels of Chen or of Schapel are considered to be dimensionally stable at least when they are in a solid gel state which occurs in the process of forming a gel wherein liquid gel components are cooled until a “solid gel” state is achieved; see at least Chen, column 9, lines 40-52; Examiner additionally notes that PTAB has determined on page 6 of the appeal decision dated 10/26/18 that a hardened gel that occupies air pockets of a porous foam body is confined by the dimensions therein, and is considered to be a dimensionally stable gel) wherein the dimensionally stable gel is a single gel selected from the group consisting of a silicone gel, a pvc gel, a polyorganosiloxane gel, a polyol gel, a polyisocyanate gel, and a gel including a pyrogenically produced oxide (in view of Schapel, it would have been obvious to select any desired type of gel for the “foam support layer below the mattress” for the same 
wherein the mattress core is intermediate the at least one foam support layer above and at least one foam support layer below the mattress core (Fogel teaches a mattress in Fig 3C with foam layers #100 and 104 above and below a mattress core #102, although does not teach identical layers on the top and bottom; regarding foam support layers that have the same properties, Rensink teaches that reversible mattresses are known in the prior art, see discussion of Rensink above)


Response to Applicant's remarks and amendments

With respect to claims 28-29, Applicant argues on pages 4-5 of Applicant’s remarks that in the cited art does not teach amended language directed toward “the gel section is integrally formed” with the claimed foam layer.  Examiner respectfully disagrees.  As discussed in the above rejections, Chen teaches gel that is physically interlocked into open-cell foam, which reads on Applicant’s “integrally formed” language.  Chen also teaches pouring, or casting, liquid gel directly onto an open cell foam “to form the composite article.”  Pouring liquid gel onto an open cell foam would inherently cause the liquid to permeate into open spaces of the open-cell foam, and when the gel solidifies it would inherently be physically interlocked (in Chen’s terminology) or “integrally formed” (in Applicant’s terminology).  
Applicant additionally argues that the prior art does not teach “a plastic film over the…gel”.  Examiner respectfully disagrees.  As discussed in the above rejections, Chen teaches a protective plastic film in at least column 9, lines 55-57.
In view of the foregoing, Applicant’s arguments have been considered, but have not been found to be persuasive.	

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES A THROOP whose telephone number is (571)270-5006.  The examiner can normally be reached on 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pete Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MYLES A THROOP/Examiner, Art Unit 3673